DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/09/2021.
Applicant’s amendments filed 11/09/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 19; and addition of new claims 20 and 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent No. 9,735,233 to Heo et al. (hereinafter Heo (‘233)) in view of Lee (US 2017/0054033) (the reference US 2012/0049160 by Sano et al. is presented as evidence, hereinafter Sano).
With respect to claim 1, Heo (‘233) discloses a field effect transistor (Heo (‘233), Figs. 1, 3, Col. 1, lines 18-21; lines 57-58; Col. 9, lines 26-67; Cols. 10-12), comprising:
       a source (40S) (Heo (‘233), Figs. 1, 3, Col. 9, lines 26-67; Col. 10, lines 1-7) and a drain (40D), the source (40S) being made of a first graphene film (e.g., a source electrode 40S in direct contact with a first graphene layer 38 is interpreted as a source);
       a channel (e.g., a semiconductor layer 36, a second graphene layer 34, and the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 and under the gate 42 is interpreted as a channel) (Heo (‘233), Figs. 1, 3, Col. 9, lines 50-67; Col. 10, lines 1-25) disposed between the source (40S) and the drain (40D), and comprising a laminate of a second graphene film (e.g., the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 under the gate 42) and a 
       a gate (42) disposed on the laminate and electrically insulated (e.g., with a gate insulating layer 40) (Heo (‘233), Figs. 1, 3, Col. 9, lines 26-67) from the laminate,
       wherein the first graphene film (e.g., a first graphene layer 38 extending under the source 40S) and the material layer (36) are in direct contact with a surface of a substrate (e.g., 30/32, the substrate 30 and an insulating layer 32 are referred to as “a substrate”) (Heo (‘233), Figs. 1, 3, Col. 10, lines 47-52; Col. 11, lines 1-2), and the second graphene film (e.g., the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 under the gate 42) is disposed on a surface of the material layer (36) away from the substrate (30/32) and physically separated from the substrate by the material layer (36).
Further, Heo (‘233) does not specifically discloses that the second graphene film being formed of bilayer graphene. 
However, Lee teaches a field effect transistor (FET) (Lee, Figs. 6, 8, ¶0003, ¶0009-¶0019, ¶0037-¶0089) comprising a channel (e.g., semiconductor layer 540 and a graphene layer including graphene island 532 under the gate 470) disposed between the source (451) and the drain (452), wherein the graphene layer (532) includes 1 to 3 layers of graphene (Lee, Figs. 6, 8, ¶0041, ¶0071).
Further, it is known in the art that graphene does not have a band gap (Lee, ¶0005), and a bilayer graphene (as evidence by Sano, ¶0003, ¶0007) is provided to realize a band gap by forming A-B lamination of two layers of graphene. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo (‘233) by forming a graphene layer comprised of two graphene layers as taught by Lee to have the second graphene film being formed of bilayer graphene in order to provide improved graphene-type device having increased charge mobility and improved performance characteristics (Lee, ¶0003, ¶0005-¶0006, ¶0016, ¶0059, ¶0089).
Regarding claim 2, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, Heo (‘233) discloses the field effect transistor, wherein the source (e.g., a first graphene layer 38 extending under the source 40S) (Heo (‘233), Figs. 1, 3, Col. 9, lines 26-67; Col. 10, lines 1-7) is in electrical contact with the channel (e.g., a semiconductor layer 36 and the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 and under the gate 42).
Regarding claim 8, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, Heo (‘233) discloses the field effect transistor, wherein the drain (40D) (Heo (‘233), Figs. 1, 3, Col. 9, lines 26-67; Col. 10, lines 1-7) is formed of a third graphene film (e.g., a drain electrode 40D in direct contact with a graphene layer 34 is interpreted as a drain).
Regarding claim 9, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, Heo (‘233) discloses the field effect transistor, wherein the material layer (36) (Heo (‘233), Figs. 1, 3, Col. 10, lines 18-22) having semiconductor properties is formed by at least one of: a two-dimensional semiconductor material.
With respect to claim 19, Heo (‘233) discloses an electronic device comprising a field effect transistor (Heo (‘233), Figs. 1, 3, Col. 1, lines 18-21; lines 57-58; Col. 9, lines 26-67; Cols. 10-12), the field effect transistor (Heo (‘233), Figs. 1, 3, Col. 9, lines 26-60; Col. 12, lines 42-45) comprising:
       a source (40S) (Heo (‘233), Figs. 1, 3, Col. 9, lines 26-67; Col. 10, lines 1-7) and a drain (40D), the source (40S) being made of a first graphene film (e.g., a source electrode in direct contact with a first graphene layer 38 is interpreted as a source);
       a channel (e.g., a semiconductor layer 36, a second graphene layer 34, and the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 and under the gate 42 is interpreted as a channel) (Heo (‘233), Figs. 1, 3, Col. 9, lines 50-67; Col. 10, lines 1-25) disposed between the source (40S) and the drain (40D), and comprising a laminate of a second graphene film (e.g., the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 under the gate 42) and a material layer (36) having semiconductor properties, the second graphene film (e.g., the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 
       a gate (42) disposed on the laminate and electrically insulated (e.g., with a gate insulating layer 40) (Heo (‘233), Figs. 1, 3, Col. 9, lines 26-67) from the laminate;          
       wherein the first graphene film (e.g., a first graphene layer 38 extending under the source 40S) and the material layer (36) are in direct contact with a surface of a substrate (e.g., 30/32, the substrate 30 and an insulating layer 32 are referred to as “a substrate”) (Heo (‘233), Figs. 1, 3, Col. 10, lines 47-52; Col. 11, lines 1-2), and the second graphene film (e.g., the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36 under the gate 42) is disposed on a surface of the material layer (36) away from the substrate (30/32) and physically separated from the substrate by the material layer (36).
Further, Heo (‘233) does not specifically discloses that the second graphene film being formed of bilayer graphene. 
However, Lee teaches a field effect transistor (FET) (Lee, Figs. 6, 8, ¶0003, ¶0009-¶0019, ¶0037-¶0089) comprising a channel (e.g., semiconductor layer 540 and a graphene layer including graphene island 532 under the gate 470) disposed between the source (451) and the drain (452), wherein the graphene layer (532) includes 1 to 3 layers of graphene (Lee, Figs. 6, 8, ¶0041, ¶0071).
Further, it is known in the art that graphene does not have a band gap (Lee, ¶0005), and a bilayer graphene (as evidence by Sano, ¶0003, ¶0007) is provided to realize a band gap by forming A-B lamination of two layers of graphene. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Heo (‘233) by forming a graphene layer comprised of two graphene layers as taught by Lee to have the second graphene film being formed of bilayer graphene in order to provide improved graphene-type device having increased charge mobility and improved performance characteristics (Lee, ¶0003, ¶0005-¶0006, ¶0016, ¶0059, ¶0089).
Regarding claim 20, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, Heo (‘233) discloses the field effect transistor, wherein the second graphene film (e.g., 
Regarding claim 22, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 19. Further, Heo (‘233) discloses the field effect transistor, wherein the second graphene film (e.g., the graphene layer 38 on a top surface and sidewall surface of the semiconductor layer 36) (Heo (‘233), Figs. 1, 3, Col. 9, lines 53-58) is physically disconnected from the drain (40D).
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent No. 9,735,233 to Heo (‘233) in view of Lee (US 2017/0054033) as applied to claim 1, and further in view of Heo et al. (US Patent No. 9, 455,256, hereinafter Heo).
Regarding claim 4, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, Heo (‘233) does not specifically discloses that the first graphene film and the second graphene film are both bilayer graphene films of an AB stack type. However, Heo teaches forming a transistor (Heo, Figs. 1, 3, Col. 5, lines 62-67; Cols. 7-11)  including a first graphene layer (GP10) (Heo, Figs. 1, 3, Col. 5, lines 62-67; Col. 6, lines 1-39; Col. 7, lines 1-9) and a second graphene layer (e.g., GP20) physically disconnected from the first graphene film (GP10) and the second graphene layer (e.g., GP20) both include a stack of graphene layers (e.g., less than 5 layers), wherein in the stack of graphene layers, the unique properties of graphene are maintained (Heo, Figs. 1, 3, Col. 7, lines 1-9).
Further, it is known in the art that graphene does not have a band gap (Lee, ¶0005), and a bilayer graphene (as evidence by Sano, ¶0003, ¶0007) is provided to realize a band gap by forming A-B lamination of two layers of graphene. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo (‘233)/Lee by forming both the first graphene layer and the second graphene layer as a stack of graphene layers as taught by Heo to have the first graphene film and the second graphene film that are both bilayer graphene films of an AB stack type in order to provide improved graphene-type device having high mobility and improved performance characteristics (Heo, Col. 1, lines 54-57; Col. 16, lines 35-59).
Regarding claim 5, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, Heo (‘233) does not specifically disclose that the material layer having semiconductor 2 as a metal chalcogenide-based material having p-type semiconductor properties, and 2D semiconductor layer (e.g., S20) made of MoS2, MoSe2, WSe2,  as a metal chalcogenide-based material having n-type semiconductor properties, and that the 2D semiconductor layers (e.g., S10/S20) (Heo, Figs. 1, 3, Col. 8, lines 56-67; Col. 9, lines 1-5) are doped with a p-type dopant or n-type dopant .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo (‘233)/Lee by forming the material layer having semiconductor properties as a metal chalcogenide-based material having p-type or n-type semiconductor properties as taught by Heo to have the material layer having semiconductor properties that is n-doped or p-doped in order to provide improved graphene-type device having high mobility and improved performance characteristics (Heo, Col. 1, lines 54-57; Col. 8, lines 22-67; Col. 9, lines 1-5; Col. 16, lines 35-59).
Regarding claim 7, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, (‘233) does not specifically disclose that the drain is formed of the material layer having semiconductor properties. However, Heo teaches forming a transistor (Heo, Figs. 1, 3, Col. 5, lines 62-67; Col. 9, lines 20-45) comprising a drain electrode (e.g., E10 or E30) formed of a conductive 2D material, and that 2D chalcogenide-based materials have p-type semiconductor properties or n-type semiconductor properties; specifically, WS2 is a metal chalcogenide-based material having p-type semiconductor properties, and 2D semiconductor materials made of MoS2, MoSe2, WSe2 have n-type semiconductor properties.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo (‘233)/Lee by forming the drain comprised of a metal chalcogenide-based material having p-type or n-type semiconductor properties as taught by Heo to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by US Patent No. 9,735,233 to Heo (‘233) in view of Lee (US 2017/0054033) as applied to claim 1, and further in view of Dimitrakopoulos et al. (US Patent No. 8,680,511, hereinafter Dimitrakopoulos).
Regarding claim 6, Heo (‘233) in view of Lee discloses the field effect transistor according to claim 1. Further, Heo (‘233) discloses that the field effect transistor, further comprising: a gate insulating layer (40) (Heo, Figs. 1, 3, Col. 9, lines 28-35; Col. 11, lines 10-16) formed on the channel, but does not specifically disclose a gate insulating layer having an equivalent oxide thickness of less than 2 nm. However, Dimitrakopoulos teaches forming a graphene transistor (Dimitrakopoulos, Fig. 8, Col. 4, lines 25-49; Col. 8, lines 23-28) having a gate insulating layer (18) formed on the channel (14) and having a low equivalent oxide thickness (EOT) of less than 2 nm (e.g., the effective oxide thickness on the order of, or less than 1 nm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the field effect transistor of Heo (‘233)/Lee by forming a gate insulating layer having a low equivalent oxide thickness as taught by Dimitrakopoulos to have the field effect transistor, further comprising: a gate insulating layer formed on the channel and having an equivalent oxide thickness of less than 2 nm in order to provide improved graphene-type FET device having improved performance and low leakage (Dimitrakopoulos, Col. 1, lines 15-20; Col. 2, lines 6-14; Col. 4, lines 25-49; Col. 8, lines 23-28).
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant's amendment of 11/09/2021 necessitated the new ground(s) of rejection presented in this Office action. Claims 1-9, 19, 20, and 22 are rejected under 35 U.S.C. § 103 as unpatentable over Heo(‘233) in view of Lee.
In response to Applicant’s argument that “[H]eo '233 (see, e.g., Figure 3) merely discloses two graphene layers 34 and 38, which are both in direct contact with an insulting layer 32…None of these 
Therefore, applicant’s arguments are not persuasive for the reasons above, and the rejections of claims 1 and 19 as obvious over Heo '233 in view of Lee are maintained.
Regarding dependent claims 2-9, 20, and 22 which depend on the independent Claim 1 and 19, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891